Citation Nr: 1218976	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral leg disability. 

2.  Entitlement to service connection for a bilateral leg disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of bilateral frozen feet. 

4.  Entitlement to service connection for residuals of bilateral frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claims for entitlement to service connection for a bilateral leg disability and residuals of bilateral frozen feet.  

In September 2009, the Veteran was mailed a statement of the case (SOC) addressing the issues of entitlement to service connection for tinnitus, hearing loss, and whether new and material evidence had been received to reopen claims for bilateral leg and foot disabilities.  The Veteran responded with a timely substantive appeal that was specifically limited to the claims to reopen.  Thus, the Veteran did not file a substantive appeal perfecting the claims for entitlement to service connection for tinnitus and hearing loss.  The Board notes that the claims for service connection for tinnitus and hearing loss were included on a February 2012 supplemental statement of the case (SSOC), but the SSOC noted that no additional evidence had been received with respect to those claims and the claims were not certified to the Board.  The Veteran has also not indicated that he wishes to pursue these claims to the Board and they were not included on the April 2012 appellant's brief.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for service connection for tinnitus and hearing loss are not currently before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The reopened claims for entitlement to service connection for a bilateral leg disability and residuals of bilateral frozen feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for disabilities of the bilateral legs and feet were initially denied in an unappealed March 1963 rating decision.  The Veteran attempted to reopen his claims and was denied in May 1981 and March 1983 rating decisions.

2.  The evidence received since the March 1983 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a bilateral leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen service connection for residuals of bilateral frozen feet.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for entitlement to service connection for bilateral leg and foot disabilities were initially denied in a March 1963 rating decision.  The RO found that the record did not establish the presence of the claimed disabilities as they were not noted upon the November 1957 discharge examination or in any post-service treatment records.  The Veteran did not appeal the March 1963 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran has made several attempts to reopen the claims for entitlement to service connection for bilateral leg and foot disabilities, claimed as leg pain and residuals of frozen feet.  The claims to reopen were denied in May 1981 and March 1983 rating decisions.  

The evidence received since the March 1983 denial of the claims includes clinical records from the Fayetteville VA Medical Center (VAMC) showing treatment for deep vein thrombosis in the lower extremities.  In addition, the Veteran submitted an October 2009 letter from his private physician providing a link between his active duty service and current complaints of bilateral leg and foot pain.  This medical evidence is new as it was not previously considered and is also material as it relates to a previously unestablished fact in both claims-the presence of a nexus between the current claimed disabilities and incidents or injuries during service.  Thus, new and material evidence has been received and reopening of the claims for entitlement to service connection for a bilateral leg disability and residuals of bilateral frozen feet is warranted.  
Given the favorable nature of the Board's decision to reopen the claims, the Board concludes that further discussion of the new and material claims-with respect to VA's duties to notify and assist the claimant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA)-is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a bilateral leg disability is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for residuals of frozen feet is granted.  


REMAND

The Veteran contends that service connection is warranted for disabilities of his bilateral legs and feet as they were incurred due to injuries during active duty service.  The Veteran has reported that during service his legs and feet were injured due to the extreme cold temperatures in Germany.  Since that time, he has experienced pain and discoloration in the legs and feet.  The Board finds that additional development is necessary before a decision may be rendered in this case.

Initially, the Board finds that additional efforts are required to obtain records of VA treatment.  In April 1981, the Veteran reported that he had undergone treatment for his legs and feet at the Little Rock VAMC from 1970 to 1980 and at the Columbia VAMC beginning in 1981.  The claims file currently contains a few records of various hospitalizations during this period, but a request should be made to obtain the Veteran's complete VA records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  

The Veteran also reported in statements throughout the claims period that he is in receipt of disability benefits from the Social Security Administration (SSA).  The record does not reflect that efforts have been made to obtain medical documentation from SSA pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, upon remand, records from the SSA should be obtained and associated with the claims file. 

The Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed leg and foot disabilities.  In support of his claim, he submitted an October 2009 letter from his private physician which provides competent evidence that the claimed disabilities may be associated with service.  Service treatment records also document complaints of pain related to the Veteran's legs and feet in February 1956, March 1957, and September 1957.  A VA examination is therefore required by the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain records of treatment from the Little Rock and Columbia VAMCs from 1970 to the present.  Associate these records with the Veteran's paper or electronic claims file. 

2.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's paper or electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed bilateral leg and foot disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should diagnose all currently present disabilities of the bilateral legs and feet.  Then, based on a review of the claims file, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present leg and foot disabilities are etiologically related to any incident of the Veteran's active service, to include treatment for leg and foot complaints in February 1956, March 1957, and September 1957.

The complete basis for each expressed opinion must be provided. 

4.  After completion of the above development, the Veteran's claims should be readjudicated.  If the claims remain denied, furnish the Veteran and his representative a SSOC and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


